UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JUAN HERNANDEZ GAMEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00188-NCT-1)


Argued:   January 27, 2009               Decided:   February 19, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Eric David Placke, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Greensboro, North Carolina, for Appellant.       Frank
Joseph Chut, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.    ON BRIEF: Louis C.
Allen, III, Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anna Mills Wagoner, United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Hernandez Gamez appeals the district court’s denial of

his motion to suppress evidence seized during the search of his

automobile following a routine traffic stop.                         Gamez contends

that he was not free to leave the scene after the valid traffic

stop ended.       Alternatively, he argues that he did not knowingly

and voluntarily consent to the search of his vehicle.                          Finding

no merit in either contention, we affirm.



                                         I.

      At about one o’clock in the morning, Officer Barry Crump

stopped a car driven by Gamez in a high-crime area because the

officer    noticed    that      Gamez   was     not   wearing    a   seat   belt    and

because the rear tag light was out.                    There was a passenger in

the   vehicle     with   Gamez.         Crump    ascertained      from   his     patrol

vehicle    computer      that    the    North    Carolina       Division    of    Motor

Vehicles    had    permanently      suspended         Gamez’s   driver’s    license,

which required Crump to seize the license.                      The computer also

alerted Crump of previous narcotic activity by Gamez.

      While preparing a citation for driving with a suspended

license, Crump summoned a K-9 unit to the scene, resulting in

the arrival of both the K-9 unit and another patrol car.                          Crump

and the two other officers approached the vehicle to issue the

citation to Gamez.        One officer stayed on the passenger side of

                                           2
the car near the rear passenger door.                     Leaving his dog in his

car at this point, the K-9 officer remained about three to five

feet behind Gamez’s vehicle.               Crump stood within arm’s length of

the driver’s door while conversing with Gamez.

      Although Gamez now asserts that his primary language is

Spanish, Crump and Gamez conversed entirely in English, with no

apparent need for a translator.                 Crump handed Gamez the citation

and informed him that the officer had permanently seized Gamez’s

suspended license.           Crump then informed Gamez that he was free

to go, but could not drive away without a license, to which

Gamez replied, “Okay.”

      After about a one-second pause, Crump asked Gamez if he had

any contraband in the vehicle.                  Gamez replied in the negative

and   then   assented    to    Crump’s      request       to   search     the   vehicle.

Crump asked Gamez and his passenger to stand by the rear of the

vehicle during the search.            Assisted by the K-9 officer and his

dog, Crump found a loaded nine-millimeter handgun in the rear

map pocket of the front passenger’s seat, along with several

thousand     dollars    in    cash   in    the     center      console    of    the   car.

Gamez admitted that he owned the gun.

      Crump arrested Gamez for carrying a concealed weapon and

released     the   passenger,        who    also    did     not    have    a    driver’s

license.      At the station, Gamez waived his Miranda rights and

gave an oral statement in English, despite the presence of a

                                            3
Spanish-speaking officer.              Although Gamez did give a written

statement in Spanish, he admitted that he could speak English

and    only     orally     lapsed     into    Spanish          when    searching      for       a

particular word.

       Gamez moved to suppress the gun (and, pursuant to the fruit

of     the    poisonous      tree     doctrine,          his    statements          admitting

ownership of it) under two theories: (1) that Crump exceeded the

scope of a lawful traffic stop in continuing to question Gamez

after issuing the citation; and (2) that even if the traffic

stop had become a voluntary encounter, Gamez did not consent

knowingly and voluntarily to the search.                          The district court

rejected       both   arguments      and     denied      the     motion       to    suppress.

Gamez then conditionally pleaded guilty to violating 18 U.S.C. §

922(g)(5)      (2006),     possession      of      a   firearm        in   commerce       by    an

illegal      alien,     reserving      the    right       to     appeal       the   district

court’s denial of his suppression motion.



                                             II.

       Gamez    first      contends    that        the   district          court    erred       in

finding that the traffic stop at issue in this case had become a

voluntary       encounter.          Although       Gamez       does     not    contest         the

initial legality of the traffic stop, he asserts that under the

totality of the circumstances a reasonable person would not have

felt    free    to    go   once   Crump      issued      the    citation.           For    this

                                             4
reason,    Gamez    asserts    that    the   traffic     stop       never    became    a

voluntary encounter and Crump’s continued questioning and the

resultant search exceeded the scope of a lawful traffic stop.

     Because the test for whether a Terry stop, see Terry v.

Ohio, 392 U.S. 1, 30–31 (1968), has transitioned to a voluntary

encounter is an objective one, we review the district court’s

factual findings regarding this issue for clear error, while

reviewing   its     legal   conclusions      de   novo.        United       States    v.

Meikle, 407 F.3d 670, 672 (4th Cir. 2005).                          Furthermore, we

examine the totality of the circumstances when conducting this

review.    Id.

     Gamez cites four primary reasons why, in his view, under

the totality of the circumstances, this traffic stop had not

become a voluntary encounter.            First, Crump stopped Gamez in a

high-crime neighborhood late at night.                Second, Crump allegedly

blocked the exit of the vehicle while continuing to question

Gamez.      Third,    Gamez’s    Hispanic     heritage        and    status    as     an

illegal immigrant made it difficult for him to communicate and

left him feeling particularly threatened by a law enforcement

officer.         Finally,   Crump     retained      Gamez’s     license;      because

Gamez’s    passenger    also    did    not   have    a   valid      license,    Gamez

therefore had no way to leave this high-crime neighborhood other

than on foot.



                                         5
       Although these circumstances may have placed Gamez in an

awkward position, we cannot find that such awkward circumstances

rise to the level of a Fourth Amendment violation.           See United

States v. Weaver, 282 F.3d 302, 311–12 (4th Cir. 2002).           Taken

on their own, the first three factors cited by Gamez do little

to distinguish his case from our precedents.       See, e.g., Meikle,

407 F.3d at 672–74; United States v. Sullivan, 138 F.3d 126,

132–34 (4th Cir. 1998); United States v. Lattimore, 87 F.3d 647,

652–53 (4th Cir. 1996) (en banc); United States v. Rusher, 966

F.2d 868, 876–77 (4th Cir. 1992).

       Moreover, although the addition of the final factor, the

retention of Gamez’s driver’s license, briefly gives us pause,

we are not persuaded that it prevented this lawful Terry stop

from becoming a voluntary encounter.         In cases in which courts

have    found    retention    of    travel    documents   particularly

compelling, the documents in question were not only necessary

for the defendant to continue on his way, but also were the

defendant’s     rightful   property.     Their   retention    therefore

presented the defendant with the untenable choice of ending the

encounter with no legal means of actually leaving the scene, or

consenting to further interaction with law enforcement in order

to retrieve the documents.         See, e.g., Florida v. Royer, 460

U.S. 491, 501–04 (1983) (retention of the defendant’s airline

ticket and driver’s license); United States v. Brugal, 209 F.3d

                                    6
353, 358 (4th Cir. 2000) (en banc) (retention of defendant’s

rental car agreement); United States v. Walker, 933 F.2d 812,

816–17        (10th     Cir.    1991)    (retention         of     defendant’s      lawful

driver’s license and registration).

       In      sharp     contrast       to     these      cases,      the     DMV    order

indisputably required Officer Crump to retain Gamez’s license.

Thus,       Gamez     could    not   legally       have   driven    away    even    had    he

wanted to do so. *             Moreover, Officer Crump explicitly informed

Gamez that he was free to go.                 Although law enforcement officers

are not required to inform motorists that they are free to go,

Ohio v. Robinette, 519 U.S. 33, 39–40 (1996), when they do, this

strongly       weighs     in    favor   of     finding     that    the     encounter      had

become voluntary.             See, e.g., United States v. Farrior, 535 F.3d

210,        217–18    (4th    Cir.   2008);     Rusher,     966    F.2d     at   877;     cf.

Arizona v. Johnson, No. 07-1122, slip op. at 8 (U.S. Jan. 26,

2009) (“Normally, the [traffic] stop ends when the police have

no further need to control the scene, and inform the driver and

passengers they are free to leave.”).




        *
       Indeed, rejecting a bright line rule regarding retained
driver’s licenses, this court has found retention of a license
under even more coercive circumstances not to convert a citizen-
police encounter into an unlawful seizure (albeit outside the
traffic stop context). Weaver, 282 F.3d at 312–13.



                                               7
       Thus,    the    totality     of    the       circumstances         do    not    favor

finding that a reasonable person in Gamez’s position would not

have felt free to go.



                                          III.

       Alternatively, Gamez contends that even had the encounter

with Officer Crump become voluntary, he did not knowingly and

voluntarily      consent    to     the    search         of   his   vehicle.       Because

voluntariness of consent is a factual question, we review the

district       court’s    findings       on       this    issue     for    clear      error.

Lattimore, 87 F.3d at 650–51.                 And like the first issue in this

case,    we     must     examine    the       totality        of    the    circumstances

surrounding the consent when conducting this review.                                  Id. at

650.

       Gamez relies on the same factors regarding this issue as he

does above, adding only that there was no evidence that Gamez

knew he could decline to consent to the search.                                Although we

have found this to be relevant to voluntariness of consent, see

id. at 650, when viewed in combination with the totality of the

circumstances here, it does not undermine the voluntariness of

Gamez’s consent to this search.                   As the district court noted, no

matter   what     Gamez    said    regarding         the      request     to   search    his

vehicle, he knew he would not get his license back and would

have to walk either home or to a place from which he could call

                                              8
a   cab    or   a   ride.     Thus,    the   district   court’s     conclusion

regarding Gamez’s consent was not clearly erroneous.



                                       IV.

     For     the    reasons   stated   above,   we   affirm   the    district

court’s denial of Gamez’s motion to suppress.

                                                                      AFFIRMED




                                        9